07/13/2021



                                                                                 Case Number: DA 21-0095




          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          Cause No. DA 21-0095

JADA KU,
                                          ORDER GRANTING
              Plaintiff and Appellant,
                                          APPELLEE’S MOTION
-vs-                                      FOR EXTENSION
                                          OF TIME TO FILE
                                          RESPONSE BRIEF
GREAT FALLS PUBLIC SCHOOLS,

              Defendant and Appellee.


       Upon consideration of Appellees’ Motion for Extension of Time to File

Response Brief and good cause appearing, IT IS HEREBY ORDERED that

Appellees’ Response Brief shall be filed on or before August 18, 2021.




                                                                      Electronically signed by:
                                                                            Mike McGrath
                                                               Chief Justice, Montana Supreme Court
                                                                            July 13 2021